NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


JUAN SOTO, DOC #Y29598,                  )
                                         )
              Appellant,                 )
                                         )
v.                                       )      Case No. 2D18-2435
                                         )
STATE OF FLORIDA,                        )
                                         )
              Appellee.                  )
                                         )

Opinion filed March 22, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County; Bruce E. Kyle, Judge.



PER CURIAM.

              Affirmed.



KHOUZAM, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.